Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-21-00521-CV

                IN THE ESTATE OF JOHN MOORE KILLIAN, Deceased

                       From Probate Court No. 1, Bexar County, Texas
                               Trial Court No. 2019PC2157
                         Honorable Oscar J. Kazen, Judge Presiding

      BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RODRIGUEZ, AND JUSTICE
                              VALENZUELA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
the appeal are taxed against the appellant.

       SIGNED August 3, 2022.


                                               _________________________________
                                               Liza A. Rodriguez, Justice